t c memo united_states tax_court jerry l hill and valerie j hill petitioners v commissioner of internal revenue respondent docket no filed date joe alfred izen jr for petitioners huong duong for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 following concessions including petitioners’ concession that the trust at hand re-cap trust is disregarded for federal_income_tax purposes we decide whether petitioners may deduct certain amounts as charitable_contributions we hold they may not we also decide whether petitioners are liable for the accuracy-related_penalty determined by respondent under sec_6662 we hold they are unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioners husband and wife resided in san jose california when their petition was filed they filed a joint form_1040 u s individual_income_tax_return that return reported that petitioners’ total income was dollar_figure and that their total_tax for that year was dollar_figure that return reported that their total income was attributable to dollar_figure of compensation received by petitioner jerry l hill hill from re-cap trust and dollar_figure of tax-exempt_interest hill is a college-educated individual who has worked in california for more than decades as a real_estate broker in or about he attended some seminars promoting the use of trusts to shelter his liability for federal income taxes he shortly thereafter formed re-cap trust and transferred most if not all of petitioners’ personal assets to re-cap trust neither hill nor his wife had beforehand consulted a competent professional concerning the federal_income_tax consequences of re-cap trust as to the subject year re-cap trust filed a form_1041 u s income_tax return for estates and trusts that reported total income of dollar_figure and total deductions of dollar_figure with the exception of interest_income of dollar_figure the total income was all attributable to commissions for realtor services performed by hill the deductions claimed by re-cap trust were in part for petitioners’ personal expenses including many of their personal living_expenses re-cap trust reported on this form_1041 that its total_tax was dollar_figure re-cap trust also claimed on that form a deduction for gifts and donations totaling dollar_figure the record does not identify the individual amounts which go into the dollar_figure nor does the record include a written acknowledgment sec_170 from any recipient who received a payment of dollar_figure or more although petitioners have referred to various purported charities and note that the record contains checks drawn on the checking account of re-cap trust we are unable to reconcile our total of the checks payable to those referenced charities to the dollar_figure claimed by petitioners opinion charitable_contributions respondent argues that petitioners may not deduct any charitable_contribution of dollar_figure or more in that petitioners do not have the requisite written acknowledgment for any of these amounts respondent has conceded that petitioners may deduct all other charitable_contributions claimed as such petitioners in their brief make no mention of the written acknowledgment requirement but argue that hill’s testimony coupled with canceled checks in evidence entitles them to deduct all of the claimed contributions in dispute petitioners’ counsel conceded at trial that petitioners bear the burden_of_proof as to this issue we agree with respondent that the disputed amounts are not deductible given the absence of a written acknowledgment under sec_170 an individual taxpayer may deduct a contribution of dollar_figure or more only if he or she substantiates the deduction with a contemporaneous written acknowledgment by the donee that meets the requirements of that section 118_tc_528 berry v commissioner tcmemo_2003_331 stussy v commissioner tcmemo_2003_232 see also weyts v commissioner tcmemo_2003_68 discussion of legislative_history underlying the enactment of sec_170 that acknowledgment which must be furnished by the donee organization must state the amount of cash and describe other_property contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and good_faith estimate of the value of any goods or services provided by the donee organization sec_170 sec_1_170a-13 income_tax regs given that petitioners do not have such a written acknowledgment from any of the recipients of the disputed amounts and have not established any exception to this written acknowledgment requirement see eg sec_170 we conclude that petitioners are precluded by the statute from deducting the disputed amounts as charitable_contributions accuracy-related_penalty respondent also determined that petitioners are liable for the accuracy-related_penalty under sec_6662 in relevant part sec_6662 and b imposes an accuracy-related_penalty if any portion of an underpayment is attributable to negligence or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws any failure to keep adequate books_and_records and any failure to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose an accuracy-related_penalty 116_tc_438 once respondent has met this burden the taxpayer must come forward with persuasive evidence that the accuracy-related_penalty does not apply id the taxpayer may establish for example that part or all of the accuracy-related_penalty is inapplicable because it is attributable to an understatement for which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acted as such is a factual determination sec_1_6664-4 income_tax regs for which the taxpayer’s effort to assess the proper tax_liability is a very important consideration here petitioners concede that respondent has met his burden of production in that the parties agree that the understatement on petitioners’ return is substantial within the meaning of sec_6662 petitioners argue that they acted reasonably as to the subject matter of the deficiency in that they assert hill relied reasonably upon his tax preparer to prepare petitioners’ tax_return correctly although reliance on the advice of a professional as to the tax treatment of an item may sometimes be enough to escape the imposition of a sec_6662 accuracy-related_penalty see 469_us_241 sec_1_6664-4 income_tax regs individual taxpayers relying upon this exception must prove by a preponderance of evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a on the basis of the credible_evidence in the record which we do not find includes the testimony of hill we are unable to conclude that each of these requirements has been met to say the least hill is a college-educated individual who for many years has known about his obligation to pay federal income taxes on the income generated from his services yet neither he nor his wife ever consulted a competent professional concerning the federal_income_tax consequences of re-cap trust which according to their reporting position now conceded by them to be wrong allowed them to deduct otherwise nondeductible personal expenses and ultimately pay only dollar_figure of income taxes dollar_figure dollar_figure on dollar_figure of personal_service_income dollar_figure - dollar_figure we sustain respondent’s determination as to the accuracy-related_penalty all arguments made by the parties have been considered and those arguments not discussed herein have been found to be without merit to reflect respondent’s concessions decision will be entered under rule
